Citation Nr: 1526164	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1968, with subsequent service in the West Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board for evidentiary development in February 2011, June 2014, and January 2015.  For reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  CLL was not manifest in service or within one year of separation, and is not otherwise attributable to service.

2.  Fibromyalgia did not manifest in service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by service and leukemia may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by a July 2006 letter sent to the Veteran prior to adjudication by the RO, and by November 2006 and February 2008 letters notifying the Veteran of the RO's rating decisions.  In addition, the Veteran was notified of the Board's January 2015 remand concerning the claims on appeal.  In February 2015, the Veteran, through his representative, waived RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private and VA medical records, lay statements, and hearing transcripts have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims.  In addition, VA has afforded the Veteran medical examinations, in November 2007 and March 2011, and a February 2015 addendum opinion in connection with his claims.  As evidenced by the examination reports and addendum opinion, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's CLL and fibromyalgia.  Moreover, the examiner accepted as true the Veteran's claim of exposure to jet fuels in service, and discussed specific theories regarding the possible etiology of the claimed disorders that were identified by the Board in its January 2015 remand.  The Board finds that the examination, and accompanying addendum opinion, is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the November 2010 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including leukemia, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Chronic Lymphocytic Leukemia (CLL)

The Veteran contends that his CLL is related to in-service exposure to solvents found in jet fuel, which he claims to have been exposed to in his capacity as a pilot during active duty and subsequent service in the Air National Guard.  At the outset, the Board accepts the Veteran's lay assertions of exposure to jet fuels.  For the reasons discussed below, however, the Board finds that service connection is not warranted.

Service treatment records reflect no history of leukemia.  A May 1968 report of medical examination revealed normal clinical findings, with no significant surgical or medical history noted.  At that time, the Veteran reporting that he was in good health.  Subsequent examinations from 1968 until 1986 reflect no indications or diagnoses of leukemia.  In a June 1986 report of medical history, when asked whether he ever had or currently had a tumor, growth, cyst, or cancer, the Veteran answered "no."  A contemporaneous clinical evaluation revealed no indication of leukemia or other cancer.

Private treatment records from 2005 document that the Veteran was first diagnosed with CLL in January 2005.  A January 2007 letter from a private physician indicates that the Veteran was a retired military pilot and worked for more than 20 years around planes and jet fuel.  The physician averred that the Veteran's "exposure to jet fuel and solvents could have had an effect on his health and current diagnosis."  In December 2010, the physician submitted a second letter, averring that exposure to benzene during service "can cause toxicity to bone marrow and is a likely cause of [the Veteran's] Chronic Lymphocytic Leukemia."

On VA examination in November 2007, the diagnosis of CLL, first documented in 2005, was confirmed.  A review of the claims file revealed that the Veteran flew T-38s powered by jet fuel during active and reserve duty, as well as other planes powered by gasoline.  The examiner also noted that the Veteran had served 2,353 hours in the C-130, a turbine jet aircraft, and that he had potential exposure to harmful chemicals while working as a mine operator from 1977 through 1985.  In sum, the examiner determined that because the Veteran was a pilot, not a fuel handler, he would have had minimal exposure to harmful fuels, and on this basis determined that the Veteran's CLL was less likely as not related to such exposure.  A similar negative nexus opinion was provided by the same examiner in a subsequent VA examination in March 2011.  The Board determined that the VA examiner's opinions were inadequate, however, as they did not take into consideration the Veteran's lay assertions of exposure to jet fuel in service.

The VA examiner submitted an addendum opinion in February 2015 in which he conceded that the Veteran had been exposed to jet fuels while prepping and walking past planes without wearing a protective mask.  Nevertheless, the examiner concluded that the Veteran's CLL was less likely as not due to such exposure.  In addressing the December 2010 private opinion, referenced above, the VA examiner admitted that benzene, found in jet fuel, was a bone marrow toxin.  However, the examiner clarified that benzene's toxicity was associated with acute myelogenous leukemia, not CLL, and that "[a]cute myelogenous leukemia is the only known leukemia definitely associated with benzene exposure . . . it is as different from CLL as stomach cancer is from pancreatic cancer."  The examiner elaborated that there was some literature linking benzene exposure to CLL involving workers in the Australian petroleum industry, but stated that these workers were in direct contact with benzene and other petroleum products, thus making their exposure "high" in relation to the Veteran.  The examiner clarified that "[w]orking in the petroleum industry with benzene and walking near jet planes as they idle are at different ends of the spectrum with regard to benzene exposure."  As such, the nature of the Veteran's exposure to benzene was not of the type that would likely cause his CLL.  With regard to other aliphatic hydrocarbons-for example, gasoline, kerosene, or naphtha-the examiner noted that there was no evidence in the literature supporting a relationship between exposure and bone marrow diseases such as leukemia.  He further noted that "despite the thousands of military and civilian pilots worldwide who, flying several times per month or week, are exposed to idling planes and do not wear protective masks, there never has been any report of an increase in CLL among pilots.  Were exposure to jet fuel fumes a risk factor for CLL, that association would been very likely have been realized by now."

At the outset, the Board notes that there is conflicting medical evidence regarding whether the Veteran's CLL is linked to in-service jet fuel exposure.  Specifically, the January 2007 and December 2010 private physician's opinions are in conflict with the VA examiner's November 2007 and March 2011 examination reports and subsequent addendum opinion.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  In addition, medical opinions are presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  A VA examiner, however, need not discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez,  22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  Consequently, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  Id.

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

After weighing the evidence, the Board finds the February 2015 VA addendum opinion (and underlying November 2007 and March 2011 examination reports) finding insufficient evidence of a link between jet fuel exposure and CLL to be most probative.  In short, the VA opinion and examination reports contained detailed conclusions based on a review of the claims file and applicable studies and medical literature, as well as the Veteran's specific medical history.  Notably, the VA examiner accepted the Veteran's claim of exposure to jet fuel as true, incorporating this fact into his analysis.  The examiner then precisely explained the reasons and bases-including a discussion of studies of benzene and other aliphatic hydrocarbons in relation to CLL-in explaining why it was unlikely that benzene or other jet fuel solvents caused the Veteran's CLL.  In particular, the examiner differentiated the type of exposure that the Veteran experienced as a pilot when compared to more direct, frequent exposure, noting that his review of the literature revealed no definitive link between this type of exposure and an increased rate of CLL in pilots.

In contrast, the private examiner's opinions from January 2007 and December 2010 are less probative for several reasons.  First, the opinions are couched in speculative language ("could have had an effect," "can cause toxicity to bone marrow and is a likely cause of [the Veteran's] Chronic Lymphocytic Leukemia") and thus do not provide the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Second, neither private opinion cited studies or medical literature supporting their assertions, making it difficult to ascertain how the opinions were arrived at.  See Nieves-Rodriguez,  22 Vet. App. at 304.  As a result, the private opinions provide no basis to contest the VA examiner's statement that there has "never been any report of an increase in CLL among pilots."  Third, the December 2010 private opinion did not discuss the VA examiner's claim that benzene, in general, is a known cause of acute myelogenous leukemia, and is rarely linked to CLL.  Given that the VA examiner cited studies to support this claim, the Board finds the VA addendum opinion more convincing on this issue.  Finally, neither private opinion discussed the relevant issue of whether the Veteran's status as a pilot, rather than a fuel handler, had an effect on the likely etiology of his CLL.

The Board has considered the lay evidence of record, particularly the numerous statements by the Veteran indicating a link between in-service jet fuel exposure and CLL.  As noted above, the Board finds the Veteran's assertions of in-service jet fuel exposure credible.  In addition, the Veteran is competent to relate what he has been told by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the probative value of such lay/medical evidence is of no greater probative value than the opinion upon which it is based.  Thus, as discussed above, the purported medical link between benzene exposure and CLL is of limited value and the lay evidence is therefore of equally limited value.  Moreover, to the extent that the Veteran asserts that exposure to solvents led to the development of his CLL, the Board finds such assertions not credible.  As noted above, the probative evidence of record is against a link between such exposure and CLL.

The Veteran has also submitted several non-specific articles regarding chemical components of jet fuel and their potentially harmful effects, including articles discussing instances of jet fuel exposure possibly causing leukemia.  Such evidence is too general and inconclusive, even when considered in combination with the remaining evidence, to be of more than minimal probative weight.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Lastly, the Board notes that the Veteran has not alleged, nor does the evidence show, continuity of symptomatology since service.  There is no evidence of leukemia shown during active service, and he did not have characteristic manifestations of the disease during service.  In fact, the first documented evidence of leukemia was in 2005, confirmed by the Veteran during his Board hearing.  This establishes the earliest post-active duty documentation of leukemia as more than 35 years post-active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Absent a showing that leukemia manifested within a year of active duty, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, it can only be concluded that continuity of symptomatology regarding the Veteran's CLL has not been established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran claims service connection for leukemia on a presumptive basis for his period of National Guard service, the Board finds his claim must fail because service personnel records demonstrate that he has not had the requisite 90 days or more of continuous service at any time during his period of National Guard service.  See 38 C.F.R. § 3.307(a)(1).

Fibromyalgia

The Veteran also contends that his current fibromyalgia is due to exposure to jet fuel during service.  For the reasons discussed below, service connection is not warranted.

Service treatment records reflect no history of fibromyalgia.  Following the Veteran's separation from active duty, treatment notes from 1968 until 1986 likewise reveal no complaints of body pain or related symptoms.  In  a June 1986 report of medical history, the Veteran denied swollen or painful joints and reported that he was in good health.  A June 1986 examination revealed a traumatic scar of the right temple, but was otherwise clinically normal, and no significant medical history was noted.

Subsequent treatment notes reflect that in December 2004, the Veteran sought emergency treatment with complaints of pain "all over [his] body."  Thereafter, a December 2005 private treatment note provided the first documented diagnosis of fibromyalgia, revealing complaints of widespread pain.  At that time, the examiner reported a one-year history of widespread myalgias and arthralgias, as well as chronic fatigue.  The examiner also noted that the Veteran was unaware of any particular prior diagnosis.  Diagnoses of osteoarthritis, possible depression, and degenerative disc disease were also noted at that time.  (During his Board hearing, the Veteran confirmed that his fibromyalgia first "came about" in 2005, "about the same time" as his CLL.  See Board Hearing Transcript, at 15.)

On VA examination in March 2011, the examiner noted that the Veteran had generalized musculoskeletal pains and aches since 2005, and confirmed a diagnosis of fibromyalgia.  However, the examiner opined that his fibromyalgia was not related to jet fuel exposure, as "there is absolutely no known connection between exposure to any of the above agents (jet fuel, gasoline, JP4, 5, 6, and 8; benzene, toluene) and the development of fibromyalgia."  The Board determined that the VA examiner's opinion was inadequate, as it did not take into consideration the Veteran's lay assertions of exposure to jet fuel in service.  On remand, the VA examiner submitted a February 2015 addendum opinion in which he conceded that the Veteran had some exposure to jet fuels in service.  The examiner reiterated, however, that "there is absolutely no known connection between exposure to any of the above-mentioned agents and the development of fibromyalgia."  The examiner added that, in formulating his opinion, he had reviewed the claims file and was drawing on 30+ years of experience as a board-certified hematologist-oncologist.

After reviewing all the evidence, the Board finds that service connection for fibromyalgia due to in-service jet fuel exposure is not warranted.  In short, there is simply no evidence of record, aside from the Veteran's lay assertions, linking fibromyalgia to in-service exposure to jet fuel.  To the extent the Veteran asserts a link, the Board finds that his opinion is outweighed by the VA examiner's finding that there is "absolutely no known connection" between exposure to any of the components found in jet fuel and fibromyalgia.  This opinion is the most probative evidence, as it includes a well-reasoned conclusion based on applicable scientific literature even while accepting as true the Veteran's lay contentions of jet fuel exposure.  See also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are not competent to prove that which would require specialized knowledge or training).  In addition, the Board notes that the first documentation of fibromyalgia, confirmed by the Veteran, was more than 35 years after his separation from active duty, and more than 17 years after his separation from the National Guard.  See Maxson, 230 F.3d 1330 (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In sum, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claims discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).












ORDER

Service connection for CLL is denied.

Service connection for fibromyalgia is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


